DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In response to the arguments filed 1/26/2022:
Referring to the response to the double patenting rejections (arguments: page 11 lines 10-18):  The response states that a terminal disclaimer has been filed for U.S. Patent No. 9491614 and U.S. Patent No. 10299108.  However, a terminal disclaimer has not been filed yet.  The double patenting rejections are maintained.
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 11 lines 19-26):  Refer to the updated 35 U.S.C. 112(b) rejections.   
Referring to the response to the 35 U.S.C. 103(a) rejections (arguments: page 12 lines 1-12):  The 35 U.S.C. 103(a) rejections of independent claim 16 has been dropped in view of amendments, and independent claim 16 and corresponding dependent claims are allowed.  Refer to the updated rejections of independent claims 35 and 39, and corresponding dependent claim, in view of amendments. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 16-29, 33, 37, and 38 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-19 of U.S. Patent No. 9,491,614. Although the claims at issue are not
identical, they are not patentably distinct from each other because the claims of the pending application
are similar to the claims of U.S. Patent No. 9,491,614.
Claim 2 lines 1-12 and 16-17of the pending application is similar to claim 1 lines 1-13, 20-24, and
30-33 of U.S. Patent No. 9,491,614.

Claim 17 of the pending application is similar to claim 1 lines 14-19, claim 5 lines 12-17, and
claim 19 lines 16-20 of U.S. Patent No. 9,491,614.
Claim 18 of the pending application is similar to claims 2 and 6 of U.S. Patent No. 9,491,614.
Claim 19 of the pending application is similar to claim 7 of U.S. Patent No. 9,491,614.
Claim 20 of the pending application is similar to claim 8 of U.S. Patent No. 9,491,614.
Claim 21 of the pending application is similar to claims 3 and 9 of U.S. Patent No. 9,491,614.
Claim 22 of the pending application is similar to claims 4 and 10 of U.S. Patent No. 9,491,614.
Claim 23 of the pending application is similar to claim 11 of U.S. Patent No. 9,491,614.
Claim 24 of the pending application is similar to claim 12 of U.S. Patent No. 9,491,614.
Claim 25 of the pending application is similar to claim 14 of U.S. Patent No. 9,491,614.
Claim 26 of the pending application is similar to claim 15 of U.S. Patent No. 9,491,614.
Claim 27 of the pending application is similar to claim 13 of U.S. Patent No. 9,491,614.
Claim 28 of the pending application is similar to claim 16 of U.S. Patent No. 9,491,614.
Claim 29 of the pending application is similar to claim 17 of U.S. Patent No. 9,491,614.
Claim 33 of the pending application is similar to claim 18 of U.S. Patent No. 9,491,614.
Claim 37 lines 1-14 and 19-20 of the pending application is similar to claim 19 lines 1-15, 21-24,
and 30-31 of U.S. Patent No. 9,491,614.
Claim 38 of the pending application is similar to claim 1 lines 14-19, claim 5 lines 12-17, and
claim 19 lines 16-20 of U.S. Patent No. 9,491,614.
Claims 1, 3-10, 15, 30-32, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,299,108. Although the claims at
issue are not identical, they are not patentably distinct from each other because the claims of the

Claim 1 lines 1-13 and 17-18 of the pending application is similar to claim 1 lines 1-20 and 33-35
of U.S. Patent No. 10,299,108.
Claim 3 lines 1-12 and 16-17 of the pending application is similar to claim 2 lines 1-29 and 32-34
of U.S. Patent No. 10,299,108.
Claim 4 of the pending application is similar to claim 3 of U.S. Patent No. 10,299,108.
Claim 5 of the pending application is similar to claim 1 lines 21-29, claim 2 lines 30-38, claim 4,
claim 15 lines 18-29, and claim 17 of U.S. Patent No. 10,299,108.
Claim 6 of the pending application is similar to claim 5 and claim 17 of U.S. Patent No. 10,299,108.
Claim 7 of the pending application is similar to claim 6 of U.S. Patent No. 10,299,108.
Claim 8 of the pending application is similar to claim 7 of U.S. Patent No. 10,299,108.
Claim 9 of the pending application is similar to claim 8 of U.S. Patent No. 10,299,108.
Claim 10 of the pending application is similar to claim 9 of U.S. Patent No. 10,299,108.
Claim 15 of the pending application is similar to claim 10 of U.S. Patent No. 10,299,108.
Claim 30 of the pending application is similar to claim 11 of U.S. Patent No. 10,299,108.
Claim 31 of the pending application is similar to claim 12 of U.S. Patent No. 10,299,108.
Claim 32 of the pending application is similar to claim of 13 U.S. Patent No. 10,299,108.
Claim 34 of the pending application is similar to claim 14 of U.S. Patent No. 10,299,108.
Claim 35 lines 1-10 and 15-16 of the pending application is similar to claim 15 lines 1-17 and 30-31 of U.S. Patent No. 10,299,108.
Claim 36 of the pending application is similar to claim 16 of U.S. Patent No. 10,299,108. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 35:  It is unclear how the mobility manager is “operable, responsive to said detection, to transmit the user data comprised in the signalling packet to the destination” (lines 14-15) when “the signalling packet is a Radio Resource Control (RRC) message that contains a Non-Access Stratum (NAS) message for a second destination and user data whose second destination is one or more mobility managers” (lines 10-12).  The one or more mobility managers are the destination so the one or more mobility managers cannot transmit the signaling packet to the destination.  Although the claim states that the signaling packet is for a second destination, the second destination is still claimed to be a mobility manager, but claim 35 is a method performed by a mobility manager.  So, the claimed “destination” and the claimed “second destination” cannot be the mobility manager since the mobility manager performs the method of claim 35.  It is also unclear what is the difference between the claimed “destination” and the claimed “second destination”.
b) Claim 39:  It is also unclear what is the difference between the claimed “destination” (lines 8-9) and the claimed “second destination” (lines 14-15).  Lines 8-9 claim that the signaling packet is intended for the first destination and line 14-15 also claim that the signaling packet is intended for a 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35, 36, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0265884 to Vikberg et al in view of U.S. Publication No. 2010/0232406 to Noldus, and in further view of U.S. Publication No. 20090270099 to Gallagher et al.
Referring to claim 35, Vikberg et al disclose in Figures 2-4,11 a mobility manager (MME 13/MSC-S 26) for use in a mobile communications network for communicating data to or from one or more communications devices, the network including one or more base stations (eNodeB 12) for communicating with the one or more communications terminals (UE 27) via the wireless access interface (Uu interface between UE 27 and eNodeB 12), wherein the mobility manager is:
Operable to send and receive signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of Noldus) for controlling user data communications between the one or more communications devices and a destination (SMS-IWMSC 37).  MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37.  MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12. 
Operable, upon reception of a signalling packet (DTAP packet 53) from the one or more communications device and including user data intended for the first destination (SMS-IWMSC 37), to detect that the signaling packet is not associated with any established signalling connection (a claimed “established signaling connection” is any connection besides a SAE/LTE bearer for CSoLTE-I; a SAE/LTE bearer is not a claimed “established signaling connection” since it is established/activated for CSoLTE-I for a very short period of time) between the mobility manager and the one or more communications device, wherein the signaling packet is a … message (DTAP packet 53) for a second destination (SMS-IWMSC 37) and user data whose second destination is one or more mobility managers (refer to the 
Vikberg et al do not disclose … wherein the signalling packet is a NAS message and user data whose destination is the one or more mobility managers.
Gallagher et al disclose in Section 0202 wherein a NAS PDU in encapsulated in a DTAP message.  So, the DTAP message of Vikberg et al can be a NAS message.  Therefore, it would have been obvious to NAS message and user data whose destination is the one or more mobility managers.  One would have been motivated to do so to transmit NAS messages in DTAP messages to the mobility managers.
Referring to claim 36, Vikberg et al disclose in Figures 2-4,11 the mobility manager being operable to transmit the user data comprises the mobility manager being operable to set up a temporary mobility manager context (SAE/LTE bearer for CSoLTE-I is used by MME 13/MSCS 26 for sending data from UE 27 to SMS-IWMSC 37) for transmitting the user data to the destination.  The SAE/LTE bearer for CSoLTE-I is temporary because it established/activated for a very short period of
time.  The SAE/LTE bearer for CSoLTE-I is established/activated whenever UE 27 is receiving or sending
an SMS message of approximately 200 octets or less.  Refer to Sections 0040, 0052-0055, 0057 and
0083.
Referring to claim 39, Vikberg et al disclose in Figures 2-4,11 a system (MSC-S 26) for communicating data to or from one or more communications devices, wherein the mobile communications network is a LTE-compliant network (LTE network of Vikberg et al), the system comprising:
One or more processors (not shown, but MSC-S 26 must have a processor to perform MSC-S 26 functions; similar to Figure 2 and Section 0072 of Noldus: the processor 203 of network unit 201 to perform network unit 201 functions).
Memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate the operations of comprising (not shown, but MSC-S 26 must have a memory to store instructions for a processor to execute to perform MSC-S 26 functions; similar to Figure 2 and Section 0072 of Noldus: the 
Sending and receiving signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of Noldus) between base stations (eNodeB 12) and a first destination (SMS-IWMSC 37).  MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37.  MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12. 
Upon reception of a signalling packet (DTAP packet 53) from the one or more communications device and including user data intended for the first destination (SMS-IWMSC 37), detecting that the signaling packet is not associated with any established signalling connection (a claimed “established signaling connection” is any connection besides a SAE/LTE bearer for CSoLTE-I; a SAE/LTE bearer is not a claimed “established signaling connection” since it is established/activated for CSoLTE-I for a very short period of time) between one or more mobility managers and the one or more communications device, wherein the signaling packet is a … message (DTAP packet 53) for a second destination (SMS-IWMSC 37) the second destination is the one or more mobility managers (refer to the 35 U.S.C. 112(b) rejection above), wherein one of the one or more mobility managers is a MME (MME 13/MSC-S 26); and responsive to said detection, to transmit the user data comprised in the signalling packet to the destination.  In CSoLTE-I, UE 27 uses CS fallback to send SMS packets to MSC-S 26 using the LTE access and the SAE nodes.  A SAE/LTE bearer is established/activated for CSoLTE-I and is temporary because it established/activated for a very short period of time.  The SAE/LTE bearer for CSoLTE-I is established/activated whenever UE 27 is receiving or sending an SMS message of approximately 200 octets or less.  In Figure 11: UE 27 needs to send a SMS to SMS-IWMSC 37.  In step 43, UE 27 performs the CS fallback and initiates a CM Service request 51 for SMS to establish/activate a SAE/LTE bearer for CSoLTE-I.  After optional authentication and indication to UE 27 regarding the acceptance of the CM 
Vikberg et al do not disclose … wherein the signalling packet is a NAS message for a second destination…
Gallagher et al disclose in Section 0202 wherein a NAS PDU in encapsulated in a DTAP message.  So, the DTAP message of Vikberg et al can be a NAS message.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … wherein the signalling packet is a NAS message for a second destination...  One would have been motivated to do so to transmit NAS messages in DTAP messages to the mobility managers.
Allowable Subject Matter
Claims 1-16, 18-28, 30, 33, and 34 are allowed (pending double patenting rejections).
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1:
	U.S. Publication No. 2010/0265884 to Vikberg et al disclose in Figures 2-4,11 a mobile communications network for communicating data to or from one or more communications devices (UE 
One or more base stations (eNodeB 12) operable to provide a wireless access interface (Uu interface between UE 27 and eNodeB 12) to the one or more communications devices.
The one or more communications devices operable to communicate packets with the one or more base stations via the wireless access interface.
One or more mobility managers (MME 13/MSC-S 26) operable to send and receive signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of U.S. Publication No. 2010/0232406 to Noldus) between base stations and a first destination (SMS-IWMSC 37).  MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37.  MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12. 
Wherein: the one or more mobility managers are operable, upon reception of a signalling packet (DTAP packet 53) from the one or more communications device and including user data intended for the first destination (SMS-IWMSC 37), to detect that the signaling packet is not associated with any established signalling connection (a claimed “established signaling connection” is any connection besides a SAE/LTE bearer for CSoLTE-I; a SAE/LTE bearer is not a claimed “established signaling connection” since it is established/activated for CSoLTE-I for a very short period of time) between the one or more mobility managers and the one or more communications device, wherein the signaling packet is a … message (DTAP packet 53) … ; wherein one of the one or more mobility managers is a MME (MME 13/MSC-S 26); and the one or more mobility managers are operable, responsive to said detection, to transmit the user data comprised in the signalling packet to the first destination.  In CSoLTE-I, UE 27 uses CS fallback to send SMS packets to MSC-S 26 using the LTE access and the SAE nodes.  A SAE/LTE bearer is established/activated for CSoLTE-I and is temporary because it 
Vikberg et al do not disclose … wherein the signalling packet is a NAS message...
Gallagher et al disclose in Section 0202 wherein a NAS PDU in encapsulated in a DTAP message.  So, the DTAP message of Vikberg et al can be a NAS message.  

However, none of the prior art disclose the limitation “…wherein the signaling packet is a NAS message for a second destination, the second destination is the one or more mobility managers; wherein one of the one or more mobility managers is a MME…”, and can be logically combined with Vikberg et al, Noldus, and Gallagher et al.
Independent claim 2:
U.S. Publication No. 2010/0265884 to Vikberg et al disclose in Figures 2-4,11 a mobile communications network for communicating data to or from communications devices (UE 27), wherein the mobile communications network is a LTE-compliant network (LTE network of Vikberg et al), the network comprising: 
One or more base stations (eNodeB 12) operable to provide a wireless access interface (Uu interface between UE 27 and eNodeB 12) to one or more communications devices (UE 27).
The one or more communications devices (UE 27) operable to communicate packets with the one or more base stations via the wireless access interface.
One or more mobility managers (MME 13/MSC-S 26) operable to send and receive signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of U.S. Publication No. 2010/0232406 to Noldus) for controlling user data communications between base stations and a third destination (SMS-IWMSC 37).  MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37.  MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12.
Wherein: the one or more base stations are operable, upon reception of a signalling message (DTAP packet 53) from a communications device and including user data intended for the third destination (SMS-IWMSC 37), to detect that the message is not associated with any established signalling connection (a claimed “established signaling connection” is any connection besides a SAE/LTE bearer for CSoLTE-I; a SAE/LTE bearer is not a claimed “established signaling connection” since it is established/activated for CSoLTE-I for a very short period of time) between the one or more base stations and the communications device, wherein the signaling packet is a … message (DTAP packet 53) …, wherein one of the one or more mobility managers is a MME (MME 13/MSC-S 26); and the one or more base stations are operable, responsive to said detection, to transmit the user data comprised in 
Vikberg et al do not disclose … wherein the signalling packet is a NAS message…
U.S. Publication No. 20090270099 to Gallagher et al in Section 0202 wherein a NAS PDU in encapsulated in a DTAP message.  So, the DTAP message of Vikberg et al can be a NAS message.  

for the second destination, the second destination is the one or more mobility managers; wherein one of the one or more mobility managers is a MME…”, and can be logically combined with Vikberg et al, Noldus, and Gallagher et al.

Independent claim 3:
U.S. Publication No. 2010/0265884 to Vikberg et al disclose in Figures 2-4,11 a method (performed by MME 13/MSC-S 26) of communicating data to or from one or more communications devices in a mobile communications network, the mobile communications network comprising one or more base stations (eNodeB 12) operable to provide a wireless access interface (Uu interface between UE 27 and eNodeB 12) to one or more communications devices (UE 27), wherein the mobile communications network is a LTE-compliant network (LTE network of Vikberg et al); the one or more communications devices operable to communicate packets with the one or more base stations via the wireless access interface; and one or more mobility managers (MME 13/MSC-S 26) operable to send and receive signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of Noldus) for controlling user data communications between base stations and a first destination (SMS-IWMSC 37; MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37; MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12); wherein the method comprises: 
Upon reception of a signalling packet (DTAP packet 53) from the one or more communications device and including user data intended for the first destination (SMS-IWMSC 37), the one or more mobility managers detecting that the packet is not associated with any established signalling connection (a claimed “established signaling connection” is any connection besides a SAE/LTE bearer for CSoLTE-I; a SAE/LTE bearer is not a claimed “established signaling connection” since it is established/activated for 
Vikberg et al do not disclose …wherein the signalling packet is a NAS message …


However, none of the prior art disclose the limitation “…wherein the signaling packet is a NAS message for a second destination, the destination is the one or more mobility managers; wherein one of the one or more mobility managers is a MME…”, and can be logically combined with Vikberg et al, Noldus, and Gallagher et al.

	Independent claim 16:
U.S. Publication No. 2010/0265884 to Vikberg et al disclose in Figures 1-4,11 a method (performed by eNodeB 12) of communicating data to or from one or more communications devices (UE 27) in a mobile communications network, wherein the mobile communication network is a LTE-compliant network (LTE network of Vikberg et al), the mobile communications network comprising one or more base stations (eNodeB 12) operable to provide a wireless access interface (Uu interface between UE 27 and eNodeB 12) to the one or more communications devices; the one or more communications devices operable to communicate packets with the one or more base stations via the wireless access interface; and one or more mobility managers (MME 13/MSC-S 26) operable to send and receive signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of U.S. Publication No. 2010/0232406 to Noldus) for controlling user data communications between the one or more communications devices and packet gateways (SAE-GW 14; MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37; MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12; MME 13 can also be connected to packet gateways such as SAE-GW 14 and SAE-GW 14 communicates with UE 27); wherein the method comprises: 

The one or more base stations setting up a temporary base station context (SAE/LTE bearer for CSoLTE-I is used by eNodeB 12 for sending data from UE 27 to MME 13/MSC-S 26 and then to SMS-IWMSC 37) for transmitting the user data to the destination and via the one or more mobility managers.  
Temporarily setting up the temporary base station context using information comprised in the signaling message … The SAE/LTE bearer for CSoLTE-I is temporary because it established/activated for a very short period of time.  The SAE/LTE bearer for CSoLTE-I is established/activated whenever UE 27 is receiving or sending an SMS message of approximately 200 octets or less.  
Responsive to said detection, the one or more base stations transmitting the user data comprised in the signalling message to the one or more mobility managers.  In CSoLTE-I, UE 27 uses CS fallback to send SMS packets to MSC-S 26 using the LTE access and the SAE nodes.  A SAE/LTE bearer is established/activated for CSoLTE-I and is temporary because it established/activated for a very short period of time.  The SAE/LTE bearer for CSoLTE-I is established/activated whenever UE 27 is receiving or sending an SMS message of approximately 200 octets or less.  In Figure 11: UE 27 needs to send a SMS 
Vikberg et al do not disclose …wherein the signalling packet is a RRC message that contains a NAS message and user data whose destination is the one or more mobility managers.
U.S. Publication No. 20090270099 to Gallagher et al disclose in Sections 0142, 0143, 0202, and 0279-0282 wherein a NAS PDU is within a RRC message and a NAS PDU is encapsulated in a DTAP message.  So, the DTAP message of Vikberg et al can be a NAS PDU within a RRC message.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include …wherein the signalling packet is a RRC message that contains a NAS message and user data whose destination is the one or more mobility managers.  One would have been motivated to do so to transmit RRC and NAS messages in DTAP messages to the mobility managers.

wherein the information in the signaling packet message comprises an indication of an expected number of message exchanges…”, and can be logically combined with Vikberg et al, Noldus, and Gallagher et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20080192638 to Massiera et al disclose in Figures 1-6 a mobility manager that directs a change of affiliation of a mobile node between the access networks, or a change of communications session level of the mobile node, according to factors such as the congestion state of the access networks and the link quality of the mobile node; wherein the mobility manager updates the context of the mobile node accordingly.  Refer to Sections 0049-0189.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Christine Ng/
Examiner, AU 2464
February 1, 2022